Citation Nr: 1303352	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  05-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

This case was remanded by the Board in August 2007 for additional development.  In December 2008, the Board denied an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an October 2009 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in October 2009 for development in compliance with the Joint Motion.  In June 2010, the Board once again denied an initial evaluation in excess of 10 percent for PTSD.  The Veteran appealed this second decision to the Court.  Based on a January 2011 Joint Motion, in January 2011 the Court remanded the second Board decision for development in compliance with the Joint Motion.  In June 2011, the Board remanded the claim once again for additional development.

A Board hearing was held before a Veterans Law Judge (VLJ) in St. Petersburg, Florida, in April 2007.  The VLJ who took the Veteran's testimony at that hearing has since left the Board.  The Veteran was informed of that in a June 2012 letter and given the opportunity to have another Board hearing.  The Veteran waived the right to another hearing in a response dated June 2012.


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that, prior to June 26, 2008, the Veteran's PTSD was predominantly manifested by intrusive memories, nightmares, an abnormal affect, an abnormal mood, hypervigilance, an exaggerated startle response, avoidance behavior, detachment from others, emotional numbing, and irritability.

2.  Upon VA examination on June 26, 2008, and thereafter, the Veteran's PTSD symptomatology was no more than mild, as manifested by appropriate affect, good mood, symptoms of hypervigilance on one occasion, some problems with anger and irritability with no particular frequency, occasional exaggerated startle response, recurrent distressing dreams once a week or every few weeks, and difficulty concentrating.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for PTSD have been met prior to June 26, 2008.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for a rating in excess of 10 percent for PTSD, for the period on and after June 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2002, December 2002, and July 2003, the Veteran was provided notice of the information and evidence needed to substantiate the claim on appeal, and the respective allocation of responsibilities between himself and VA.  Additional letters dated in December 2006 and March 2007 also provided notice of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal.  The Veteran's claim decided herein was then readjudicated following the dispatch of those letters.  In addition, in this claim, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the Veteran was provided with legally sufficient notice before service connection was granted, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that, in August 2012, the Veteran's representative argued that VA had erred by failing to provide either the Veteran or his representative with a copy of the April 2012 VA PTSD examination report.  On this basis, the Veteran's representative requested that the Board remand the claim to provide the Veteran with an opportunity to submit additional argument and/or evidence challenging the April 2012 VA PTSD examination report.  However, in response to the Veteran's representative's statement, in August 2012 the Board mailed copies of the April 2012 VA PTSD examination report to the Veteran and his representative.  An additional letter was sent to the Veteran's representative in September 2012, stating that the Veteran's case would be held in abeyance for an additional 30 days to provide the Veteran and his representative with the opportunity to submit additional materials.  No additional evidence or argument was received by VA within that 30 day period.  Accordingly, the Board finds that the Privacy Act request has been satisfied, and a remand for the reasons requested by the Veteran's representative is not warranted.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's in-service treatment records and VA treatment records were obtained.  The Veteran has not authorized the release of any additional, unobtained, relevant, available evidence.  The Veteran was also afforded VA examinations in connection with the claim decided herein.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board finds that VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)-(e) (2012).

In addition, the RO obtained VA medical records in accordance with a Board remand directive and also scheduled a VA examination.  The examination was adequate as it was based on a review of the medical history, a psychiatric examination and as sufficient information was provided to allow the Board to render an informed determination.  In addition, an October 2011 letter asked the Veteran to identify any additional treatment records and provide the necessary releases to allow VA to make an attempt to obtain those records, including marital and counseling records from a specific medical professional.  In May 2012, the Veteran replied stating that he had no other information or evidence to submit and requested that his case be returned to the Board.  Thus, the Board is satisfied that there was substantial compliance with its June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's PTSD claim is based on the assignment of an initial evaluation following an initial award of service connection for PTSD.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD was granted by a July 2004 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 26, 2004.

In an April 2003 VA outpatient medical report, the Veteran denied feeling unhappy, depressed, anxious, nervous, or having crying spells.  He also denied any homicidal or suicidal ideation.  After physical examination, the assessment included PTSD.  The Veteran declined mental health services and reported that he was handling it on his own.

In a May 2003 VA PTSD examination report, the Veteran reported that he was twice divorced and had six close friends, with whom he enjoyed very close relationships.  He reported that he retired as a maintenance mechanic in September 2003 after 29 years of working and had done very well in his job.  The Veteran reported that he had retired at the age of 55 because he was financially capable of doing so.  On mental status examination, the Veteran was alert and fully oriented.  Testing results did not suggest significant problems with attention, concentration, or recent memory, and there was no evidence of remote memory problems.  The Veteran's speech was clear, coherent, and goal directed without evidence of circumstantiality or tangentiality.  There was no evidence that the Veteran was responding to internal stimuli and he denied ever experiencing auditory hallucinations, visual hallucinations, and delusions.  The Veteran denied experiencing paranoia or grandiosity, and was clearly capable of completing his activities of daily living.  His affect was euthymic and he described his mood as "good."  The Veteran denied experiencing depression or anhedonia, as well as any problems with sleep, energy, appetite, or concentration.  He further denied a sense of hopelessness or helplessness, present suicidal ideation, previous suicide attempts, and present homicidal ideation.  He did not endorse any anxiety, panic, obsessions, or compulsions.

The Veteran reported that he experienced unwanted memories on four days of the previous week, but was not very distressed as he had grown accustomed to them.  He also reported experiencing nightmares three times in the previous week, but stated that the nightmares did not awaken him or cause him significant distress.  The Veteran denied experiencing flashbacks or having physical reactions to reminders of Vietnam.  He reported that he could recall 75 percent of the important details from the war, denied anhedonia or a sense of detachment, and estimated that he had a restricted range of affect 10 to 15 percent of the time during the previous week.  He reported continuing to be able to experience a wide range of emotions and denied a sense of a foreshortened future or sleep problems.  The Veteran reported being angry twice during the last week, but reported that he got over the anger quickly.  He denied experiencing concentration problems, but reported constant, moderate hypervigilance and one startle response in the previous week.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD, and stated that the Veteran did not have any Axis I diagnosis.  The examiner assigned a Global Assessment of Functioning (GAF) score of 75, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, such as difficulty concentrating after family argument, and no more than slight impairment in social, occupational, or school functioning, such as temporarily falling behind in school work.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).

However, in a January 2004 VA psychiatry report, the Veteran complained of having a quick temper without violence, as well as daily intrusive memories which were exacerbated by the Iraq war.  He reported that his symptoms were being an alcoholic, having trust problems, and being made nervous by crowds or in crowded places.  He reported that his sleep and appetite were ok and he did not have nightmares, but he reported trouble with backfires and fireworks.  He reported that he had previously had therapy which had not helped, but that Alcoholics Anonymous (AA) had helped.  He reported that he had been married to his third wife since 2000 and that the marriage was going well.  The Veteran reported that he had a son from his first marriage and two grandchildren, and got along well with his son.  On mental status examination, no psychomotor abnormalities were noted.  The Veteran was oriented to person, place, time, and situation and no memory abnormalities were noted.  The Veteran did not have any abnormalities of thought process or content, nor did he have any evidence of response to internal stimuli, but he reported intrusive thoughts.  His mood was sad and nervous, with an anxious and irritable affect.  No deficiencies in insight or judgment were noted.  The diagnosis was PTSD.

A February 2004 VA psychiatry report stated that the Veteran continued to have chronic PTSD symptoms but was coping with them remarkably well.  The assessment was chronic PTSD with symptoms partially controlled by good coping mechanisms and a lot of avoidance.

In a February 2004 VA outpatient mental health report, the Veteran reported experiencing PTSD symptoms but reported that he had developed coping mechanisms and was not interested in medication.  He reported experiencing recurrent intrusive distressing memories, a flashback, and intense psychological stress when exposed to cues reminiscent of the event.  The Veteran also reported avoidance behavior, felt detached or estranged from others, had emotional numbing or a restricted range of affect, irritability, hypervigilance, and an exaggerated startle response.  On observation, the Veteran was alert and oriented to all spheres.  His mood was anxious with a congruent affect.  He denied suicidal ideation, homicidal ideation, auditory hallucinations, and visual hallucinations, though he reported that he often felt that someone was looking at him when no one was there.  The Veteran's judgment and insight were sufficient.  The assessment was chronic PTSD.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms, such as flat affect, circumstantial speech, or occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends and conflicts with peers or co-workers.  See Id.

In a June 2004 VA PTSD examination report, the Veteran reported that he was extremely troubled by daily intrusive thoughts, occasional nightmares, and rare flashbacks.  He reported that he had extreme reactions to exposure to cues related to significant traumas, and particularly had difficulty around the anniversary of one of his worst experiences.  The Veteran reported experiencing detachment, extreme arousal problems, hypervigilance, and recurrent sleep problems.  On objective examination, the Veteran looked healthy.  He had a rather challenging style but was quite cooperative.  He quickly became irritated when talking about controversial subjects or memories, but did not exhibit a mood disorder, affect problems, a thought disorder, a perceptual disorder, or an orientation disorder.  No cognitive deficiencies were noted.  The diagnosis was PTSD.  The examiner assigned a GAF score of 55, which contemplates moderate symptoms.  See Id.

In a November 2006 VA outpatient note, the Veteran complained of some mood changes secondary to PTSD which had caused him to lose another wife.  On observation, the Veteran was alert and oriented to time, place, and person, and his memory was intact.

An April 2007 letter from a social worker stated that the Veteran and his wife had been seen for therapy.  It was reported that they had been having marital problems due to a lack of communication and problem solving skills.  He was reported to have considerable problems with expressing anger, often avoided conflict, and had difficulty letting people get close with him.  The letter stated that similar issues occurred in his family of origin.  The Veteran also avoided conflict at all costs with those close to him and had problems with self-esteem and self-worth.

In an April 2007 hearing before the Board, the Veteran reported that he periodically daydreamed and had difficulty relating to non-veterans.  He reported yelling at people and having no patience, but denied having any violent actions.  The Veteran reported that he was separated from his third wife and did not relate to anyone.  He reported that he last worked in 2002, had a lot of personality conflicts with superiors while employed, and had left because he was fed up with the work.  The Veteran reported having difficulties with fireworks and occasional sleep impairment.  He also reported getting anxious, making sure the house was locked up, and sitting against the wall in restaurants.  The Veteran reported having occasional depression.

A May 2007 VA outpatient note stated that a depression screening was negative for depression but a PTSD screening was positive for PTSD.

A May 2008 VA outpatient note stated that a depression screening was positive for mild depression and a PTSD screening was positive for PTSD. 

In a June 2008 VA PTSD examination report, the Veteran reported that he had been separated from his third wife since 2006, but had some support from his brother.  He reported that he had six close friends, but some lived out of state.  The Veteran denied a history of suicide attempts or violence.  On psychiatric examination, the Veteran was clean and casually dressed with unremarkable psychomotor activity.  His speech was spontaneous, his attitude was cooperative, his affect was appropriate, and his mood was good.  The Veteran's attention and orientation were intact in all areas, and his thought process and content were both unremarkable.  He did not have any delusions, understood the outcome of his behavior, and understood that he had a problem.  He did not experience sleep impairment, inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran interpreted proverbs appropriately and did not have homicidal or suicidal ideation.  He had good impulse control without episodes of violence, was able to maintain minimum personal hygiene, and did not have a problem with activities of daily living.  His memory was normal and he did not have persistent re-experiencing of a traumatic event.  The Veteran reported feeling detached or estranged from others, as well as having irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The examiner opined that the Veteran's symptoms had been mild and sub-threshold since the previous VA examination in 2004.  The examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, specifically that his avoidance, numbing, and re-experiencing symptoms were not sufficiently severe to meet PTSD diagnostic criteria.  The Veteran's functional capacity was stated to be good, as evidenced by his ability to work post-retirement, enjoy recreational outlets, and maintain friends.

The diagnosis was Alcohol Dependence in full sustained remission.  The examiner assigned a GAF score of 75, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and no more than slight impairment in social, occupational, or school functioning.  See Id.  The examiner stated that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  The examiner stated that the Veteran had retired from his career after 28 years, but was working two days a week at a bait store and doing lawn maintenance two mornings a week.  He was enjoying social and recreational interests and there was no objective evidence that PTSD negatively impacted his part-time work or recreation.  The examiner noted that while the Veteran was separated, this situation could not be linked solely to PTSD as he was having communication problems with his wife and the therapist noted similar family of origin problems.

A November 2008 VA outpatient note stated that, on observation, the Veteran was alert and oriented to time, place, and person, and his memory was intact.

An August 2009 VA outpatient note stated that depression and PTSD screenings were both negative.  A second August 2009 VA outpatient note, dated the same day, stated that, on observation, the Veteran was alert and oriented to time, place, and person, and his memory was intact.

A March 2010 VA outpatient note stated that, on observation, the Veteran was alert and oriented to time, place, and person.  The Veteran denied experiencing suicidal or homicidal thoughts.  Depression and PTSD screenings were both negative.

A May 2010 letter from a private counselor stated that the Veteran's claims file had been reviewed and a personal interview had been conducted with the Veteran.  The counselor stated that the Veteran experienced chronic sleep impairment, a depressed mood, panic attacks, memory loss, anger, and isolation.  The counselor stated that these symptoms were ongoing and persistent, and that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood along with difficulty in adapting to stressful circumstances and difficulty establishing and maintaining social relationships.  The counselor opined that an initial rating of 70 percent was warranted under the Schedule.

An April 2012 VA PTSD examination report gave a diagnosis of PTSD in partial remission.  The examiner assigned a GAF score of 75, which contemplates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and no more than slight impairment in social, occupational, or school functioning.  See Id.  The examiner stated that the Veteran's level of occupational and social impairment was best summarized as a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he remained separated from his third wife, though they had not divorced.  He reported that he was dating multiple women and had recently ended a two-year relationship due to both parties having trust issues.  He reported that he had a son, but that his son was closer to his mother than his father.  The Veteran reported presently having four close friends.  He stated that he had worked as a maintenance mechanic for 28 years and had retired in 2002 due to an incentive from his employer.  He denied receiving any other mental health treatment since the June 2008 VA PTSD examination report.  The Veteran reported that he subsequently worked part-time at a bait store and doing lawn maintenance for a church until January 2011.  He reported that he had attended AA meetings twice a week for the previous six to seven years.  The Veteran reported experiencing recurrent distressing dreams of a traumatic event, physiological reactions on exposure to cues that resembled the traumatic event, avoidance behavior, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and feeling depressed or anxious.  The examiner stated that the Veteran did not meet the full criteria for PTSD.  The examiner opined that the Veteran's PTSD was in partial remission and did not result in occupational or social impairment.  The Veteran did not experience panic attacks or memory impairment.

The Schedule provides that assignment of a 10 percent rating is warranted for PTSD with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence of record shows that the Veteran's PTSD has been manifested by different symptomatology at different points during the period on appeal.  Accordingly, the Board shall apply staged ratings to most accurately reflect the overall disability level of the Veteran's symptomatology.  See Fenderson, 12 Vet. App. at 126.

Prior to June 26, 2008

The preponderance of the evidence of record shows that, prior to June 26, 2008, the Veteran's PTSD was predominantly manifested by intrusive memories, nightmares, an abnormal affect, an abnormal mood, hypervigilance, an exaggerated startle response, avoidance behavior, detachment from others, emotional numbing, and irritability.  The Board finds that the overall severity of these symptoms is analogous to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.

The Veteran did not demonstrate symptoms such as panic attacks or memory loss.  However, he did report that he felt someone was looking at him.  The Veteran was also noted to have a depressed mood and anxiety, with a sad and nervous mood found in January 2004 and an anxious mood found in February 2004.  In addition, the medical evidence of record includes multiple reports of nightmares and sleep impairment which are consistent with chronic sleep impairment.

Furthermore, the Veteran's symptoms were fully evaluated in January 2004 and June 2004, at which time the examiners assigned GAF scores of 55, which contemplates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 (1994).  While the GAF score alone is not controlling with respect to the appropriate disability rating to be assigned, the GAF scores assigned by the clinicians correspond to the symptoms reported by the Veteran and objective manifestations recorded by the examiners.  Such findings are most analogous to the symptomatology contemplated by a 30 percent rating.  Accordingly, applying the above criteria to the facts of the case, the Board finds that the evidence most closely approximates the criteria contemplated for a 30 percent rating under the provisions of Diagnostic Code 9411, for the period prior to June 26, 2008.  38 C.F.R. § 4.7 (2012).  

However, the Board finds that a rating in excess of 30 percent is not warranted because the evidence of record does not show that, prior to June 26, 2008, the Veteran experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran experienced an abnormal affect and was found to have a depressed mood, a depressed mood is specifically contemplated by the 30 percent rating that was assigned above.  While the Veteran reported that he experienced some personality conflicts at work, he had a number of close personal friends and therefore difficulty in establishing and maintaining work and social relationships was not shown.  The symptoms manifested by the Veteran and the severity thereof were fully contemplated in assigning the 30 percent evaluation.  

With respect to occupational impairment, prior to retiring in 2002, the Veteran was gainfully employed for 28 years as a maintenance mechanic.  Although the Veteran stated in the April 2007 hearing before the Board that he had a lot of personality conflicts with his superiors which prevented him from being promoted as high as he wanted, nevertheless, the Veteran was still able to maintain employment for 28 years and he retired at age 55 because he was financially capable of doing so.  In addition, he maintained post-retirement employment at a bait store on a part-time basis, and mowed lawns for a church until January 2011.  

Regarding social impairment, the Board recognizes that the Veteran is currently separated from his third wife.  In this regard, the Veteran's marriage counselor has submitted a statement in which he noted that the Veteran and his wife had communication problems, and that the Veteran had self-esteem and self-worth problems.  However, the Veteran has also stated that he had some support from his brother and has consistently reported having multiple close friends.  He has further reported that he had a good relationship with his son, and that he enjoyed fishing and golfing.  The Veteran has also reported dating multiple women following his separation from his third wife.  In summary, the evidence of record demonstrates that the Veteran's PTSD symptomatology resulted in no more than minor social impairment throughout the entire period on appeal.  As such, a rating in excess of 30 percent is not for assignment prior to June 26, 2008, as the evidence of record does not show that the Veteran's PTSD symptoms caused occupational and social impairment with reduced reliability and productivity.

On and After June 26, 2008

Upon VA examination on June 26, 2008, and thereafter, a clear decrease in the severity of the Veteran's PTSD symptomatology was shown.  The Veteran's symptoms were actively found to be of insufficient severity to even warrant a diagnosis of PTSD in June 2008 and April 2012.  In addition, in the June 2008 VA examination report, the examiner performed a longitudinal review of the claims file and specifically opined that the Veteran had been in partial remission since the 2004 VAMC treatment notes indicated PTSD.  According to the examiner, the Veteran's re-experiencing symptoms were not distressing to him, and his capacity to function was good, as evidence by his ability to work post-retirement, enjoy recreational outlets, and maintain friends.  The examiner characterized the Veteran's symptoms as mild (subthreshold), and reported that his symptomatology had been mild since the last examination in 2004.  He also assigned a GAF score of 75, which contemplates transient and expectable reactions to psychosocial stressors; no more than slight impairment in social, occupational, or school functioning.  This opinion is of high probative value given that it was provided by a medical specialist who was cognizant of the Veteran's symptomatology and is particularly critical in addressing the consistency of the disability picture.  The examiner determined that the effects of the Veteran's PTSD were "mild" throughout the appeal period since 2004, an assessment which is consistent with the 10 percent rating assigned on and after June 26, 2008.  In addition, the findings of the June 2008 VA examiner were corroborated by the April 2012 examiner, who also found a similarly mild level of severity following a comprehensive review of the claims file and a thorough examination.  The symptoms and the severity thereof found in these reports are not analogous with the severity of disability contemplated by a rating of 30 percent or higher.

The Board notes that the May 2010 letter from a private counselor provided a very different assessment of the Veteran's PTSD symptomatology.  That letter stated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood along with difficulty in adapting to stressful circumstances and difficulty establishing and maintaining social relationships; and the counselor opined that an initial rating of 70 percent was warranted under the Schedule.  The Board finds that this letter warrants minimal probative weight due to a total lack of any explanation for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993).  Specifically, the examiner found that the Veteran had a level of PTSD symptomatology which warranted a 70 percent rating, a finding which is wildly at odds with all other medical evidence of record.

Indeed, the letter stated that, on examination of the Veteran, the examiner found that the Veteran's PTSD resulted in chronic sleep impairment, depressed mood, panic attacks, memory loss, anger, and isolation.  However, chronic sleep impairment and depressed mood are symptoms contemplated by a 30 percent rating.  Panic attacks are contemplated by either a 30 or 50 percent rating, unless they are near-continuous, a state which the letter did not state was present.  Memory loss is contemplated by 30 or 50 percent ratings, unless it results in loss of names of close relatives, own occupation, or own name; a situation which is clearly not applicable to the Veteran.  While impaired impulse control is contemplated by a 70 percent rating, the Veteran has specifically and repeatedly stated that he does not experience any period of violence, which is specifically contemplated by that symptom under the 70 percent rating.  The Board notes that isolation can be analogous to an inability to establish and maintain effective relationships.  However, the Veteran has specifically and repeatedly stated that he has multiple close friends and has been actively dating multiple women, including during the time period covered by the May 2010 letter.  Such evidence is directly contradictory to a finding of isolative behavior which is analogous to a total inability to establish and maintain effective relationships.  In addition, there is no evidence of record that the Veteran has ever experienced other symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  Under these circumstances, and absent any explanation as to why the Veteran's symptoms were analogous to a 70 percent rating, the Board finds that the May 2010 letter from a private counselor warrants low probative weight and is outweighed by the other evidence of record.  

While the 2008 examiner indicated that the level of symptomatology was mild since the last examination in 2004, the Board has resolved doubt in the Veteran's favor by assigning a 30 percent evaluation during that time period as the Veteran did not have a complete mental status examination until June 2008.  During the 2008 examination, the Veteran did not report impaired sleep, memory was normal, he had some problems with anger and irritability with no particular frequency, hypervigilance on one occasion, and an occasional startle response.  He reported that once in a while he had a personality conflict with customers.  His mood was good and his affect was appropriate.  While he had dreams of Vietnam twice a week, he did not find the dreams or his memories distressing.  He did admit to emotional distancing.   Upon examination in 2012, he reported difficulty sleeping, anger and irritability, difficulty concentrating, and hypervigilance.  The Veteran indicated that he had distressing dreams once a week or every couple of weeks.  Sometimes he would break into a sweat if a trigger reminded him of his trauma.  He avoided crowds and reported having loving feelings for family members.  The examiner assessed the severity of the symptoms as mild.  These symptoms and the severity thereof more nearly approximate occupational and social impairment due to mild or transient symptoms which affect occupational and social functioning only during periods of significant stress rather than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The VA examiners determined that the symptoms exhibited by the Veteran were mild and manifested by GAF scores of 75.  During the 2012 examination, the Veteran did not report any significant changes in symptomatology at any point in time since the 2008 examination nor has he reported such to VA.  The private opinion has been found to be entitled to only minimal probative weight due to its lack of explanation for the conclusions reached.  The more probative evidence concerning the Veteran's symptoms has been fully considered in determining that the criteria for a 10 percent rating are more nearly approximated during this time period.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's PTSD, for the period on and after June 26, 2008.

It is noted that the Veteran's reports and testimony as to his symptoms and the severity thereof have been found competent, credible and probative and warrant the assignment of the staged ratings assigned herein, but not higher ratings.  The totality of the evidence shows that higher ratings than those currently assigned are not warranted.  

This issue has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's PTSD symptoms, the evidence shows no other distinct periods of time during the period on appeal in which his PTSD symptoms have varied to such an extent that a rating in excess of those assigned herein would be warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2012); Fenderson, 12 Vet. App. 119.  Moreover, all signs and symptoms, and the severity thereof, have been considered in the assignment of the staged rating assigned above.   The Veteran's signs and symptoms, as was discussed in detail above, fit within the rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  The signs and symptoms shown in this case which were described above are contemplated by the schedular criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situation).

Since the Veteran has been diagnosed as having a psychiatric condition in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Generally, rating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for PTSD inadequate.  The Veteran's PTSD was rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012), the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's PTSD is manifested by the symptoms listed above.  When comparing that disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are contemplated by the disabilities ratings assigned herein for his PTSD.  The criteria for the ratings assigned herein for the Veteran's PTSD more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular ratings assigned herein are adequate and no referral is required.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

In reaching this decision, the Board finds that the preponderance of the evidence of record shows that the Veteran's PTSD does not meet the criteria for a rating in excess of 30 percent prior to June 26, 2008, or in excess of 10 percent on and after June 26, 2008.  Therefore, the claim for increased ratings beyond those assigned herein is denied.  Gilbert, 1 Vet. App. 49; Massey v. Brown, 7 Vet. App. 204 (1994).


ORDER

An initial rating of 30 percent, but not higher, for PTSD is granted.

A rating in excess of 10 percent for PTSD, for the period on and after June 26, 2008, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


